Citation Nr: 0524806	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  03-34 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for depression to include 
as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1971 to November 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The veteran testified before the 
undersigned Judge at a videoconference hearing in August 
2005.  The veteran submitted additional evidence at the time 
of the hearing, along with a written statement agreeing to 
waive initial consideration of the evidence by the RO.


FINDING OF FACT

Depression is not shown during active service, and is not 
found to be directly related to service or related to a 
service-connected disability.


CONCLUSION OF LAW

Depression was not incurred or aggravated in service, and was 
not caused or aggravated by service or service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the RO notified the veteran of the 
evidence and information necessary to substantiate his claim 
in a letter dated in August 2002, prior to the initial rating 
determination dated in October 2002.  The VA fully notified 
the veteran of what is required to substantiate such a claim 
in the letter, and in the October 2003 statement of the case 
(SOC).  Together, the VCAA letter and SOC provided the 
veteran with a summary of the evidence, the applicable laws 
and regulations, and a discussion of the facts of the case.  
VA specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment or to 
provide a properly executed release so that VA should request 
the records for him, and that he could submit any evidence in 
his possession.  No other evidence has been identified by the 
veteran.  It is therefore the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  Supra, Mayfield.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the service 
medical records, private medical records, VA medical records, 
a VA examination report dated in February 2004, and written 
statements and testimony from the veteran and his wife.  In a 
written statement dated in June 2005, the veteran's 
representative asserted that VA failed to provide the veteran 
with an etiology opinion regarding whether his depression 
could be secondary to his service-connected disabilities.  
Review of the record, however, demonstrates that such an 
opinion was given in the VA examination report addendum dated 
in February 2004.  As a VA examination and service medical 
evidence are of record, the Board finds no further VA 
examination necessary in this case.  It does not appear that 
there are any other additional records that are necessary to 
obtain before proceeding to a decision in this case. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.   

II.  Service Connection

The veteran is claiming service connection for depression, to 
include as secondary to his service-connected disabilities.  
Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Initially, the Board notes that service medical records do 
not show any treatment for, or diagnosis of depression during 
service.  In fact, in a medical statement dated in June 1973, 
a social work/psychology specialist specifically stated that 
there was no evidence whatsoever of any psychiatric illness 
from the veteran and that the veteran was a highly motivated, 
ethical individual of fine character.  Indeed, the veteran 
testified in June 2005 that his depression did not start 
until shortly after service.  

The first post-service evidence of medical treatment for 
mental problems was dated in March 1975 where it was noted 
that the veteran was hospitalized for duodenal ulcer and 
exhibited severe nervousness with multiple neurotic 
complaints.  Medical evidence following the March 1975 
hospital records were negative for mental problems until he 
was first diagnosed and treated for depression in January 
2002.  There is also no competent evidence relating the 
veteran's current depression, first diagnosed in 2002, to his 
active duty service from July 1973 to July 1974.  

The veteran has always maintained a claim that his depression 
is secondary to his service-connected disabilities.  In his 
substantive appeal, the veteran stated that he is suffering 
from depression as a result of all of his service-connected 
disabilities, to include tinnitus, pilonidal cyst, acne 
vulgaris, hemorrhoids, otitis media, hearing loss, and 
residuals of septoplasty.  

For secondary service connection claims, a disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  Furthermore, the Court has held that the term 
"disability" as used in 38 U.S.C.A. §§ 1110, 1131 should 
refer to "any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service- 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Review of the medical evidence shows three medical opinions 
regarding whether the veteran's depression were caused or 
aggravated by his service-connected disabilities; a VA 
examination report with addendum dated in February 2004 and 
medical statements dated in July and August of 2005.  The 
July 2005 medical statement from George P. Carbone, M.D. 
FAAFP, noted that the veteran has been under his care since 
March 2000.  Dr. Carbone indicated that the veteran tinnitus, 
hemorrhoids, and depression were contributing facts for his 
depression.  

The July 2005 medical opinion from Dr. Carbone did not 
provide any rationale as to why the veteran's depression is 
related to his tinnitus, hemorrhoids, and depression.  It is 
also not clear whether Dr. Carbone reviewed any of the 
veteran's VA treatment records, or other records, in forming 
this opinion.  Furthermore, Dr. Carbone did not discuss the 
impact, if any, of the veteran's employment situation, 
including his work-related shoulder injury, in developing his 
depression.  For these reasons, the Board finds that Dr. 
Carbone's opinion is not competent medical evidence. 

The August 2005 medical opinion from Roger W. Coger, Ph.D. is 
also not competent medical evidence.  Dr. Coger never 
actually opined that the veteran's service-connected 
disabilities caused or contributed to his depression, but 
rather stated that he had discussed with the veteran his 
medical problems at length as they related to his ongoing 
depression and anxiety.  Dr. Coger went on to state that the 
veteran's anxiety and depression led to further problems with 
work and with his relationship with his wife.  In addition to 
not actually opining that the veteran's service-connected 
disabilities caused or contributed to his depression, Dr. 
Coger also provided no possible rationale for as to why the 
veteran's depression was related to any of his service-
connected disabilities.  

In contrast, the VA examination report and addendum, dated in 
February 2004, indicated that the veteran's current 
depression was less than likely to have developed as a result 
of his service-connected disabilities.  The examiner based 
his opinion on the fact that service medical records were 
negative for finding that the veteran was depressed or had 
psychological problems secondary to stress or medical 
conditions incurred during service.  In addition, the 
examiner found that the post-service medical records show 
that the veteran is chronically stressed and depressed about 
his work situation and related his feelings of stress, 
depression, and anxiety to his employment due to a fear of 
possible termination secondary to a work-related disability.  

The facts supporting the VA examiner's opinion are well 
documented in the claims file.  Service medical records are 
negative for any treatment or diagnosis of depression or 
psychological problems secondary to any injuries or physical 
problems during service.  In addition, VA treatment records 
starting in January 2002 continually note that the veteran is 
stressed and depressed about his work situation.  
Specifically, a January 2002 VA treatment record reported 
that the veteran injured his right arm in 1998 at work and 
that the veteran has become preoccupied with the idea that 
his supervisors are looking for reasons to fire him.  As a 
result, the veteran is pushing himself to do things 
physically that his orthopedic has designated as off limits.  
The report further noted that the veteran then worries that 
if he aggravates his injury, his employer will blame him.  
There is no reference or opinion in the VA treatment records 
that his service-connected disabilities contributed to his 
depression.  

The Board finds that the February 2004 VA medical opinion, 
including addendum, is entitled to the greatest degree of 
probative weight.  The opinion was based upon examination of 
the veteran and review of the record.  In addition, the 
examiner's analysis of the veteran's depression is completely 
consistent with the medical evidence of record.  

Essentially, the competent medical evidence of record shows 
no etiological relationship between the veteran's depression 
and his service-connected disabilities.  The only contrary 
medical opinions are from Drs. Carbone and Coger, however, 
their opinions are not supported by any analysis, upon which 
the conclusions were made.  Furthermore, it does not appear 
that either examiner reviewed the veteran's claims file.  In 
short, their opinions are not competent medical evidence.  

As for the veteran's contentions and testimony that his 
depression is related to his service-connected disabilities, 
the Board notes that the veteran is competent as a layperson 
to report that on which he has personal knowledge.  See 
Layno, supra.  However, there is no evidence of record that 
the veteran has specialized medical knowledge to be competent 
to offer medical opinion as to cause or etiology of the 
claimed disability.  See Grottveit, supra; Espiritu, supra.

As there is no competent evidence of record contradicting the 
February 2004 VA examiner's opinion, the Board concludes that 
the preponderance of the evidence is against the veteran's 
service connection claim depression.  Since the preponderance 
of the evidence is against these claims, the benefit of the 
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, the claim is 
denied.


ORDER

Entitlement to service connection for depression is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


